40 F.3d 475
309 U.S.App.D.C. 219
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Claudius A. MINOTT, also known as Clive T. Mason, Appellant.
No. 93-3167.
United States Court of Appeals, District of Columbia Circuit.
Sept. 9, 1994.

Appeal from the United States District Court, for the District of Columbia, No. 88cr00130-06;  John H. Pratt, Judge.
D.D.C.
AFFIRMED.
Before:  BUCKLEY, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed August 27, 1993, denying appellant's motion pursuant to 28 U.S.C. Sec. 2255, be affirmed.  Even absent appellant's statements to Officer Brown, there was ample evidence connecting appellant to the house.  See United States v. Blackwood, Nos. 88-3113 et seq., memorandum opinion (D.C.Cir.1990) (reported at 1990 U.S.App. LEXIS 9444).  Thus, there is no reasonable probability that the outcome of the trial would have been different had trial counsel succeeded in getting those statements suppressed.   See generally Strickland v. Washington, 466 U.S. 668, 687-96 (1984).  It follows that appellant's lack of opportunity to testify at the suppression hearing was also not prejudicial.


3
Moreover, the district court did not abuse its discretion by deciding the motion without a hearing on the basis of the record in the case.   See United States v. Pollard, 959 F.2d 1011, 1030-31 (D.C.Cir.), cert. denied, 113 S.Ct. 322 (1992).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.